DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 1 of claim 1 should read “A method…” instead of “An method…”, line 13 of claim 1 should read “adjusting” instead of “adjust”.
Claim 3 is objected to because of the following informalities: line 2 of claim 3 should read “comprises” instead of “comprising”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, claim 1 recites inter alia, “opening the ERG valve” in line 8, and “the vehicle’s OMD” in line 10. It is unclear to the examiner what constitutes an “ERG valve”, since support can not be found within the specification for an “ERG valve”, as required in claim 1, line 8. The examiner believes that the applicant may have a typographical error, and meant to recite “opening the EGR valve” in line 8. Additionally, it is also unclear to the examiner what constitutes “the vehicle’s OMD”, since support can not be found within the specification for “the vehicle’s OMD” as required in claim 1, line 10. The examiner believes that the applicant may have a typographical error, and meant to recite either “the vehicle’s OBD” or “the vehicle’s OBD port” in line 10. Claims 2-6 are further rejected for dependence upon a rejected claim.
In re claim 1, claim 1 recites inter alia, “a cable…” in line 6, and claim 1 also recites “a cable…” in line 7. The term “a” preceding the term “cable” implies that there is only a singular cable, this being the case, it is unclear if the “cable” as recited in line 6 is the same “cable” as recited in line 7 or a different cable. Claims 2-6 are further rejected for dependence upon a rejected claim.
In re claim 5, claim 5 recites inter alia, “information received from the OBD port” in line 3. Claim 5 depends upon claim 1, which states, inter alia, “analyzing preselected engine characteristics from the OBD port of the vehicle and adjust a flow of cleaning fluid from the fluid delivery machine to the inlet port of the vehicle’s combustion system based on at least one of said preselected engine characteristics”. It is unclear if the “information received from the OBD port” is the same exact data contained within the “preselected engine characteristics from the OBD port”, or if the “information received from the OBD port” is a subset of the “preselected engine characteristics from the OBD port” data set, or if the “information received from the OBD port” and the “preselected engine characteristics from the OBD port” comprise differing data sets. Claim 6 is further rejected for dependence upon a rejected claim.

In re claim 1, claim 1 recites inter alia, “opening the ERG valve” in line 8, and “the vehicle’s OMD” in line 10.  There is insufficient antecedent basis for these limitations in the claim. Claims 2-6 are further rejected for dependence upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. 20160305318), in view of Martin et. al. (U.S. 20160252025), in view of Thompson et. al. (U.S. 20160215690), and in further view of Andreasen et. al. (U.S. 20090326757).

In re claim 1, Liu teaches A method for cleaning engine deposits in a vehicle’s combustion system, comprising: 
providing a fluid delivery machine (fig. 2-4; cleaning control system; [0029]) ; 
connecting a service hose (fig. 1; cleaner input pipeline 2; [0029]) from the fluid delivery machine to an inlet port of the combustion system (as shown in fig. 1; note inlet port (not numbered) is on intake manifold 5); 
connecting a cable from the fluid delivery machine to  the vehicle (fig. 1; the input of the control circuit receives the input of a three-way catalytic converter temperature signal 7, the input of an engine rotational speed signal 8 and the input of an engine oil injection signal 9; [0029]); 
starting the vehicle engine ([0037-0038]; Here, operating the engine greater than 1200 rpm ([0037]) and smaller than 1200 rpm ([0038]) imply that the vehicle engine has been started); and 
analyzing preselected engine characteristics from  the vehicle (fig. -23; [0034-0035]; Here, the data cabling is illustrated in fig. 2-4, and necessarily present in order to effectively send the three-way catalytic converter temperature signal, engine speed signal, engine oil injection signal, and mileage signal to the controller).
Liu further teaches
displaying information on a display of the fluid delivery machine (data is displayed via lcd; [0034-0036]).
However, Liu fails to teach
providing a fluid delivery machine connected to a source of compressed air;
connecting a cable from the fluid delivery machine to an OBD port;
connecting a cable from the fluid delivery machine to the vehicle’s control system for opening the ERG valve;
displaying engine characteristics on the fluid delivery machine from the vehicle’s OMD;
reading diagnostic trouble codes using the fluid delivery machine;
analyzing preselected engine characteristics from the OBD port and adjust a flow of cleaning fluid from the fluid delivery machine to the inlet port of the vehicle’s combustion system based on at least one of said preselected engine characteristics.
Thompson teaches an analogous method/apparatus for cleaning engine deposits in a vehicle’s combustion system, comprising: 
providing an analogous fluid delivery machine (1) connected to a source of compressed air (fig. 2; CO2 cartridge 8; [0066]; Note: compressed air can also be used);
Thompson further teaches
providing a flow of cleaning fluid using the pressurized gas source (aerosol spray; [0074]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Liu, to incorporate providing a flow of cleaning fluid using a pressurized gas source, as clearly suggested and taught by Thompson, in order to reach all the carbon sites within the induction tract allowing for more carbon to be removed ([0074]).
Martin teaches an analogous method/apparatus for cleaning engine deposits such as oil, sludge, hydrocarbons and soot ([0005]) and further teaches
connecting a cable from a service tool  to an OBD port (fig. 2; 204; [0017-0018]; note: diagnostic port may be an OBD port);
connecting a cable from a service tool  to the vehicle’s control system for opening the EGR valve (fig. 3; “The service tool may interface with engine and vehicle controls to perform one or more adjustments that improve flow and delivery of ionized air to the engine cylinders…open the EGR valve…”; [0040]);
reading diagnostic trouble codes using the service tool (“a service technician may retrieve one or more diagnostic code indicative of the results of one or more diagnostic tests of various vehicle components. Based on the diagnostic codes retrieved, the service technician may determine which components of the vehicle need repair or replacement…”; [0017]);
analyzing data from the OBD port and adjust a flow of an analogous cleaning fluid (via. intake cam adjustment; Note: here, the cleaning fluid is ionized air.), via  a service tool,  to the inlet port of the vehicle’s combustion system based on at least one of said preselected engine characteristics ([0018]).
Martin further teaches
engine coolant temperature (ECT), manifold pressure (MAP), and mass air flow (MAF) among other signals being sent to a controller ([0035]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, that the service tool of Martin, could also be an analogous fluid delivery machine, since the service tool of Martin, when interfaced with engine and vehicle controls perform one or more adjustments that improve flow and delivery of ionized air (i.e. a cleaning fluid) to the engine cylinders ([0040])
Additionally, it also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Liu, to incorporate monitoring and analyzing engine data (i.e. preselected engine characteristics), such as coolant temperature (ECT), manifold pressure (MAP), and mass air flow (MAF) sensor signals via data cabling connected to an on-board diagnostic port on a vehicle and the vehicle’s control system, while servicing a vehicle, as clearly suggested and taught by Martin, in order to clean and refurbish engine components in a more cost effective and simpler manner ([0005]).
Andreasen teaches a device connected to a vehicle’s OBD interface
displaying engine characteristics on the device  from the vehicle’s OBD (display live data, [0027]; display diagnostic trouble code, [0027]);
Andreasen further teaches
reading diagnostic trouble codes using the device .
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Liu, to incorporate monitoring and displaying live data as well as diagnostic trouble codes, via data cabling connected to an on-board diagnostic (OBD) port on a vehicle, while servicing a vehicle (such as cleaning engine deposits), as clearly suggested and taught by Andreasen, in order to provide an efficient and effective user interface, such that the user (e.g. automobile mechanic) does not have to wait for unduly lengthy periods of time while the tool displays relevant information obtained from the OBD or send information to the OBD ([0025]).

In re claim 2, Liu, Thompson, Martin, and Andreasen teach the method for cleaning engine deposits of Claim 1, and Andreasen further teaches comprising clearing any diagnostic trouble codes (erase vehicle data; [0011]) using the fluid delivery machine.
In re claim 3, see claim 1 above.
In re claim 4, Liu, Thompson, Martin, and Andreasen teach the method for cleaning engine deposits of Claim 1, and Thompson further teaches wherein the fluid delivery machine further comprises cables (fig. 1; power lead 13 via negative clamp 34 and positive clamp 35; [0055])  adapted to connect to a vehicle’s power supply (battery 55, as shown in fig. 1; [0055]).
In re claim 5, Liu, Thompson, Martin, and Andreasen teach the method for cleaning engine deposits of Claim 1, and Martin further teaches adjusting a flow pattern of cleaning fluid at the inlet port of the combustion system of the vehicle based on information received from the OBD port (“…the service technician may connect a service tool to diagnostics port 204, thereby coupling the service tool to the vehicle's controller 12. Based on operator input received from the service technician via the service tool, one or more vehicle and engine system components may be adjusted to improve the flow of ionized air throughout the engine. For example, an intake cam may be fully advanced and an intake throttle may be fully opened to increase the flow of ionized air to the cylinders.”; [0018]).
In re claim 6, Liu, Thompson, Martin, and Andreasen teach the method for cleaning engine deposits of Claim 5, and Liu further teaches wherein the flow pattern includes a pulse interval ([0047]; Here, the opening time per minute of the flow meter is 15.2 milliseconds (i.e. pulse interval)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747